—In an action to recover a real estate brokerage commission, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Cowhey, J.), entered March 30, 1999 as granted that branch of the motion of the defendant Anthony J. Briguglio which was to vacate a judgment entered against him upon his default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
While we agree with the plaintiffs contention that the defendant Anthony J. Briguglio failed to demonstrate a reasonable excuse for his failure to serve an answer more than two years after the commencement of the action, we are constrained to affirm the order of the Supreme Court on the ground that the defendant Briguglio was not afforded timely notice of the plaintiffs application to enter a judgment upon bis default (see, CPLR 3215 [g]). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.